Exhibit 99.1 News Release FOR IMMEDIATE RELEASE MAY 4, 2011 FORBES NAMES CHESAPEAKE’S CEO TO THE ELITE “CEO 20-20 CLUB” OKLAHOMA CITY, OKLAHOMA, MAY 4, 2011 – Aubrey K. McClendon, CEO of Chesapeake Energy Corporation (NYSE:CHK) since its founding 22 years ago, was recently named to the Forbes “CEO 20-20 Club”, a prestigious group of eight American chief executives who have a minimum of 20 years of service as CEO and produced at least 20% annual returns to shareholders during their tenure as calculated by Forbes.The table below provides a summary of the eight CEOs included on the “CEO 20-20 Club” list. CEO Company Tenure(Years As CEO) Annualized Total Return During Tenure (%) Leslie H. Wexner Limited Brands 48 20 Warren E. Buffett Berkshire Hathaway 41 24 Lawrence J. Ellison Oracle 34 29 Howard Solomon Forest Labs 34 23 Peter J. Rose Expeditors Int 23 23 Laurence D. Fink BlackRock 23 27 Aubrey K. McClendon Chesapeake Energy 22 20 Steve Sanghi Microchip Technology 20 27 McClendon commented, “It is a great honor to be included in the company of these exceptionally talented and accomplished CEOs.I would like to thank my fellow 10,000 plus Chesapeake employees, our Board of Directors and our shareholders for their help and support along the way.Notwithstanding the company’s success over the past 22 years, I am confident our next 22 years will see continued value creation for our shareholders.Chesapeake is very well positioned for a world that is increasingly hungry for the affordability and cleanliness of American natural gas and also for the reliability and value of domestic oil – we control vast resources of both fuels and look forward to developing them very profitably for decades to come.” Chesapeake Energy Corporation is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Haynesville, Bossier, Marcellus and Pearsall natural gas shale plays and in the Granite Wash, Cleveland, Tonkawa, Mississippian, Bone Spring, Avalon, Wolfcamp, Wolfberry, Eagle Ford, Niobrara and Utica unconventional liquids plays.The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets.Chesapeake’s stock is listed on the New York Stock Exchange under the symbol CHK.Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and press releases. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
